DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Response to Amendment
Applicant previously filed claims 1, 2, 4, 6, 8, 10, 12, 14 and 16-23. New claims 24-25 have been added. Claims 1, 2, 4, 6, 8, 10, 12, 14, and 16-23 have been amended. Accordingly, claims 1, 2, 4, 6, 8, 10, 12, 14 and 16-23 are pending in the current application.
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 6, 8, 10, 12, 17-21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 20190320159 A1) in view of Carson (US 20170184945 A1) 
Regarding Claim 1, Ishii et al. teaches a vehicle-environment monitoring structure capable of monitoring a situation outside a vehicle, the vehicle-environment monitoring structure (abstract) comprising: 
a window glass of the vehicle (Paragraph 54); and
a vehicle-environment monitoring device disposed in a vehicle cabin of the vehicle (Paragraph 54), the vehicle-environment monitoring device including:
an image capturing module mountable near an inner surface of the window glass, the image capturing module comprising a heat-generating device and an image sensor configured to capture an image of the situation outside the vehicle through the window glass (Paragraph 16; Paragraph 54; Paragraph 68);
 a cover that covers the image capturing module (Paragraph 54) and that includes an intake port (Paragraph 68); wherein
a fan configured to introduce air into the image-capturing-device cover through the intake port, cool the heat-generating device with the air so that the air becomes heated air by cooling the heat-generating device (Figure 8, 20; Paragraph 68, “the cover member 115 is configured to include a slit 117, which is an aperture in a strip shape, on the front surface and the back surface such that airflow 300 from the outside is vented from a front lower part to a back upper part to cool the stereo camera 101 inside.”; this clearly describes the intake of airflow; Paragraph 72; this clearly teaches a fan specifically introducing the airflow into and through the slit 117; Paragraph 98); 
the cover includes an air passage through which the heated air flows (Paragraph 68; Paragraph 98).
However, Ishii et al. does not explicitly teach that the image capturing module includes a fan; the cover includes an air passage through which the heated air flows to the window glass; and the fan is further configured to send the heated air to the window glass through the air passage.
Carlson, however, teaches that the image capturing module includes a fan (Paragraphs 13-14);
the cover includes an air passage through which the heated air flows to the window glass; and the fan is further configured to send the heated air to the window glass through the air passage (Paragraph 9; Paragraphs 13-14).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the vehicle monitoring of Ishii et al. to include the air blown towards the window as in Carlson above, in order to moderate the environment surrounding a driver assist camera mounted in a housing by use of a cooling fan (Paragraph 2).
Regarding Claim 2, Ishii et al. and Carlson teach the vehicle-environment monitoring structure according to claim 1 as discussed above, wherein the cover further includes an image-capturing-device cover that covers the image capturing module from below in the vehicle cabin, and the air passage is defined by an air passage wall that is formed by causing a portion of an inner surface of the image-capturing-device cover to project in a wall shape (Figures 8 and 9; Paragraph 54; Paragraphs 68-72; Paragraph 98)
Regarding Claim 4, Ishii et al. and Carlson teach the vehicle-environment monitoring structure according to claim 2 as discussed above, wherein the cover further includes a bracket attached to the inner surface of the window, and the image capturing module and the image-capturing-device cover are attached to the bracket (Paragraphs 54-55).
Regarding Claim 6, Ishii et al. and Carlson teach the vehicle-environment monitoring device according to claim 2 as discussed above, wherein the cover further includes a reflection reduction member that is mounted near the image sensor that has contact with the inner surface of the window glass, and the fan is further configured to send the heated air to a space defined by the reflection reduction member and inner surface of the window glass through the air passage (Paragraph 28).
Regarding Claim 8, Ishii et al. and Carlson teach the vehicle-environment monitoring device according to claim 2 as discussed above, wherein the image sensor comprises two image sensors disposed away from each other, the fan is disposed substantially in a middle between the two image sensors, and the introduced air blown by the fan is blown, through the air passage, to spaces between the glass member and each of the two image sensors (Figures 3, 8, 9, and 20 ; Paragraphs 68-72; Paragraph 98).
Regarding Claim 10, Ishii et al. and Carlson teach the vehicle-environment monitoring structure according to claim 2 as discussed above, wherein the heat-generating device is an image processing device that processes image data obtained by the image sensor (Paragraph 30).
Regarding Claim 12, Ishii et al. and Carlson teach the vehicle-environment monitoring structure according to claim 2 as discussed above, wherein the intake port, includes an opening that is provided in a portion of the image-capturing-device cover adjacent to the fan (Figures 3, 8, 9, and 20 ; Paragraphs 68-72; Paragraph 98).
Regarding Claim 17, Ishii et al. and Carlson teach the vehicle-environment monitoring device according to claim 1 as discussed above, wherein the cover further includes a bracket attached to the (Paragraphs 54-55).
Regarding Claim 18, Ishii et al. and Carlson teach the vehicle-environment monitoring device according to claim 1 as discussed above, wherein the cover further includes a reflection reduction member that is mounted near the image sensor and that has contact with the inner surface of the window glass, and the fan is further configured to send the heated air to a space defined by the reflection reduction member and the inner surface of the window glass through the air passage (Paragraph 28).
Regarding Claim 19, Ishii et al. and Carlson teach the vehicle-environment monitoring structure according to claim 1 as discussed above, wherein the image sensor comprises two image sensors disposed away from each other, the fan is disposed substantially in a middle between the two image sensors, and the heated air is blown, through the air passage, to spaces between the window glass and each of the two image sensors (Figures 3, 8, 9, and 20 ; Paragraphs 68-72; Paragraph 98).
Regarding Claim 20, Ishii et al. and Carlson teach the vehicle-environment monitoring structure according to claim 1 as discussed above, wherein the heat-generating device is an image processing device that processes image data obtained by the image sensor (Paragraph 30).
Regarding Claim 21, Ishii et al. and Carlson teach the vehicle-environment monitoring structure according to claim 1 as discussed above, wherein the intake port includes an opening that is provided in a portion of the cover adjacent to the fan (Figures 3, 8, 9, and 20 ; Paragraphs 68-72; Paragraph 98).
Regarding Claim 24, Ishii et al. and Carlson teach the vehicle-environment monitoring structure according to claim 1, Ishii et al. does not explicitly teach that the fan is configured to send the heated air through the air passage to the window glass to prevent the window glass from fogging.
Carlson, however, teaches that the fan is configured to send the heated air through the air passage to the window glass to prevent the window glass from fogging (Paragraph 9; Paragraphs 13-14).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the vehicle monitoring of Ishii et al. to include the air blown towards the window as in Carlson above, in order to moderate the environment surrounding a driver assist camera mounted in a housing by use of a cooling fan (Paragraph 2).
Regarding Claim 24, Ishii et al. and Carlson teach the vehicle-environment monitoring structure according to claim 1, Ishii et al. further teaches that the cover further includes a portion having an opening, and a part contact with the inner surface of the window glass, the portion and the inner surface of the window glass define a space, and the fan is configured to blow the heated air into the space (Figures 8 and 9; Paragraph 54; Paragraphs 68-72; Paragraph 98).
Claims 14, 16, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 20190320159 A1) in view of Carson (US 20170184945 A1)  as applied in the claims 1, 2, 4, 6, 8, 10, 12, 17-21, and 24-25 above, and further in view of Usami et al. (US 20170334364 A1).
Regarding Claim 14, Ishii et al. and Carlson teach the vehicle-environment monitoring structure according to claim 2 as discussed above, Ishii et al. further teaches that the cover further includes a reflection reduction member that is mounted near the image sensor and the window glass (Paragraph 28).
However, neither of Ishii et al. and Carlson explicitly teach that a heating unit is provided for the reflection reduction member.
Usami et al., however, teaches that a heating unit is provided for the reflection reduction member (Paragraph 142)
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the vehicle monitoring device of Ishii et al. as modified by Carlson to include the heating element and temperature monitoring as shown in Usami et al. above in order to reduce the risk that the image pickup device images blurred object image and/or the image pickup device fail to image an obstacle by heating the light transmissive portion (See Usami et al. Paragraph 13).
Regarding Claim 16, Ishii et al., Carlson and Usami et al. teach the vehicle-environment monitoring structure according to claim 14 as discussed above, Ishii et al. and Carlson, however, do not explicitly teach that the heating unit heats the reflection reduction member when a temperature of the image sensor measured by a thermometer is lower than or equal to a predetermined value.
Usami et al., however, teaches that the heating unit heats the reflection reduction member when a temperature of the image sensor measured by a thermometer is lower than or equal to a predetermined value (Paragraph 165).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the vehicle monitoring device of Ishii et al. as modified by Carlson to include the heating element and temperature monitoring as shown in Usami et al. above in order to reduce the risk that the image pickup device images blurred object image and/or the image pickup device fail to image an obstacle by heating the light transmissive portion (See Usami et al. Paragraph 13).
Regarding Claim 22, Ishii et al. and Carlson teach the vehicle-environment monitoring structure according to claim 1 as discussed above, Ishii et al. further teaches that the cover includes a reflection reduction member that is mounted near the image sensor and the window glass (Paragraph 28).
However, Ishii et al. does not explicitly teach that a heating unit is provided for the reflection reduction member.
Usami et al., however, teaches that a heating unit is provided for the reflection reduction member (Paragraph 142)
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the vehicle monitoring device of Ishii et al. as modified by Carlson to include the heating element and temperature monitoring as shown in Usami et al. above in order to reduce the risk that the image pickup device images blurred object image and/or the image pickup device fail to image an obstacle by heating the light transmissive portion (See Usami et al. Paragraph 13).
Regarding Claim 23, Ishii et al., Carlson and Usami et al. teach the vehicle-environment monitoring structure according to claim 22 as discussed above, Ishii et al. and Carlson, however, do not explicitly teach that the heating unit heats the reflection reduction member when a temperature of the image sensor measured by a thermometer is lower than or equal to a predetermined value.
Usami et al., however, teaches that the heating unit heats the reflection reduction member when a temperature of the image sensor measured by a thermometer is lower than or equal to a predetermined value (Paragraph 165).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the vehicle monitoring device of Ishii et al. as modified by Carlson to include the heating element and temperature monitoring as shown in Usami et al. above in order to reduce the risk that the image pickup device images blurred object image and/or the image pickup device fail to image an obstacle by heating the light transmissive portion (See Usami et al. Paragraph 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483